Citation Nr: 1811823	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  14-29 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel

INTRODUCTION

The Veteran had active service in the United States Army from December 1966 to December 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Board notes that the February 2011 rating decision denied entitlement to service connection for PTSD.  However, the record shows that the Veteran received diagnoses for other psychiatric disorders, including depressive disorder not otherwise specified (NOS), during the appeal period.  See March 2010 VA treatment record.  The United States Court of Appeals for Veterans Claims (Court) has held that service connection claims for PTSD encompass claims for service connection for all psychiatric disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Board has characterized the issue as reflected on the title page.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in September 2017.  A transcript from that proceeding is associated with the Veterans Benefits Management System (VBMS) folder.


FINDING OF FACT

The Veteran has been diagnosed with PTSD based on an established, in-service stressor.






CONCLUSION OF LAW

The criteria to establish entitlement to service connection for a psychiatric disorder, diagnosed as PTSD, have been met.  38 U.S.C. §§ 1101, 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).

    
REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 247, 431 (2006).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD similarly requires (1) medical evidence establishing a diagnosis of the disorder, (2) credible supporting evidence that the claimed in-service stressor occurred, and (2) a link established by medical evidence between the current symptoms and an in-service stressor.  38 C.F.R. § 3.304(f).  
38 C.F.R. § 4.125(a) provides that all psychiatric diagnoses must conform to the fifth edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  38 C.F.R. § 3.304(f).  Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated DSM-V.  See 79 Fed. Reg. 45, 094 (August 4, 2014).  VA adopted as final, without change, this interim rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board on or before August 4, 2014.  See Schedule for Rating Disabilities - Mental Disorders and Definition of Psychosis for VA Purposes, 80 Fed. Reg. 14,308 (March 19, 2015).  As the RO certified the Veteran's appeal to the Board in May 2015, the DSM-V is applicable in the present case.

There are several avenues to document an in-service stressor, other than obtaining verification from the JSRRC or other government records repository.  In cases of in-service PTSD diagnosis, combat service, or prisoner of war status, a Veteran's stressor may be verified by lay evidence.  38 C.F.R. § 3.304(f)(1), (2), (4).  Lay evidence of personal assault requires appropriate corroboration, and a stressor related to Veteran's fear of hostile military or terrorist activity requires appropriate medical evidence.  38 C.F.R. § 3.304(f)(3), (5).

When the Veteran's claimed stressor is not related to combat with the enemy, the Veteran's lay testimony alone is generally insufficient to establish the occurrence of said stressor.  38 C.F.R. § 3.304(f).  However, special consideration must be given to claims for service connection for PTSD based on personal assault as a result of the sensitivity and difficulty in establishing proof of the assault in such claims.  Patton v. West, 12 Vet. App. 272 (1999).  Medical evidence may be used to corroborate the Veteran's claimed stressor in personal assault PTSD claims.  Further, the Veteran may use evidence other than the service treatment records (STRs) to corroborate an account of the stressor incident.  38 C.F.R. § 3.304(f)(5).  This evidence includes, but is not limited to:  medical records, police records, statements from the Veteran's family and friends, and changes in behavior, to include substance abuse, a request for a transfer to another military duty assignment, and unexplained changes in social behavior.  This evidence is still subject to a credibility analysis.  Menegassi v. Shinseki, 638 C.3d 1379, 1382 (Fed. Cir. 2011).

The Veteran has reported that he experienced several stressors during service.  One of his stressors involved a personal assault.  The Veteran stated that in October or November of 1967 while he was serving in Korea with the 13th Engineer Battalion of the 7th Infantry Division, he was involved in a fight with another soldier.  See March 2010 Statement in Support of Claim for PTSD Secondary to Personal Trauma.  The Veteran was unaware that this solider was a military policeman, and he reported being arrested by approximately 10 military policemen around an hour after the fight occurred.  The Veteran stated that his friend was arrested with him, and they were both placed in jail.  In the middle of the night, five military policemen came to the Veteran's cell and severely beat him.  The Veteran stated that the military policemen had used their billy clubs during the attack.  See September 2017 Board Hearing Transcript (Tr.), page 4.  The Veteran's friend observed the attack from his own cell.  The Veteran was then taken back to his company and received an Article 15.  However, there were no similar consequences for the military policeman.  The Veteran stated that although he was in need of medical attention after being attacked, he did not receive any care.  As the military authorities believed that his injuries were the result of the initial fight, they were never acknowledged in his record.

In the Veteran's military personnel records, his Record of Assignments reflects that he served in Korea from October 1967 to January 1969 with the 13th Engineering Battalion of the 7th Infantry Division.  In addition, a January 4, 1968 Record of Proceedings under Article 15 of the Uniform Code of Military Justice (UCMJ) stated that on December 31, 1967 in Tong Du Chen, Korea, the Veteran was drunk and disorderly in a public place in violation of Article 134 of the UCMJ.  On December 31, 1967, the Veteran also absented himself from his unit without authority in violation of Article 88 of the UCMJ.

In October 2010, the Veteran submitted a buddy statement from a service member who had been stationed in Korea with the 38th Brigade from 1967 to 1968.  The buddy reported that during this period, he ran into the Veteran who had been serving with the 7th Engineering Company.  The Veteran had come to Camp Casey to visit the night after he was attacked by several military policemen.  The buddy reported that the Veteran had cuts and bruises on his face, and he appeared to have a broken nose.  The buddy also remembered that the military policemen had used their clubs to attack the Veteran.

The Veteran and his buddy are competent to report details that they directly experienced and observed during service.  See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994).  In addition, the Board finds their accounts to be credible as the details they provided are largely consistent.  The military personnel records also support the Veteran's report that he was stationed in Korea and disciplined around the time that the assault occurred in 1967.  Consequently, the Board finds that there is adequate evidence to corroborate the Veteran's account of an in-service assault.

Regarding the question of a current diagnosis, the Board notes that in March 2010, the Veteran underwent a mental health biophysical assessment at VA.  The Veteran reported that he was jailed several times during service, and there had been times when he had been severely beaten by military policemen in fights.  The clinical psychologist who conducted the examination considered this report as well as several other reported in-service stressors before determining that the Veteran had Axis I diagnoses of PTSD, depressive disorder NOS, and alcohol dependence.  As these diagnoses were provided before the May 2013 release of the DSM-V, the Board presumes that they were made in accordance with the DSM-IV criteria.  See Cohen v. Brown, 10 Vet. App. 128, 140 (1997). 

During a subsequent June 2014 VA examination, the examiner noted the March 2010 diagnosis and stated that the Veteran's symptoms also met the diagnostic criteria for PTSD under the DSM-V.  The examination report indicated that the examiner considered every stressor that was discussed in the March 2010 assessment except for the verified stressor related to his personal assault by the military policemen.  However, the examiner appeared to rely heavily on the history and conclusions documented in the 2010 record.  After considering this evidence, the Board finds that the Veteran has a current diagnosis of PTSD under the DSM-V criteria that is related to his established stressor.  The Board finds it sufficient that the March 2010 record reflects that the PTSD diagnosis was at least partly based on the Veteran's verified stressor; and the June 2014 examiner later confirmed that this diagnosis was still appropriate under the DSM-V criteria.  Entitlement to service connection for PTSD is therefore warranted.

The Board notes that the Veteran also received diagnoses depressive disorder NOS and alcohol use disorder during the appeal period.  However, the evidence does not differentiate the symptoms attributable to PTSD versus those due to other diagnoses.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Therefore, the Board considers all manifested psychiatric symptoms as being due to his PTSD.


ORDER

Entitlement to service connection for a psychiatric disorder, PTSD, is granted.








____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


